UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6805


GENEVA ELAINE HAMES,

                Petitioner - Appellant,

          v.

WARDEN LEATH CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

SOUTH CAROLINA, THE STATE OF,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:11-cv-00710-GMC)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Geneva Elaine Hames, Appellant Pro Se.      Donald John Zelenka,
Deputy Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Geneva        Elaine    Hames       seeks       to    appeal       the      district

court’s      order     accepting      the       recommendation           of    the     magistrate

judge and denying relief on her 28 U.S.C. § 2254 (2006) petition

and    the   order       denying     her     motion         for    reconsideration.                 The

orders are       not     appealable        unless       a    circuit      justice         or    judge

issues       a     certificate          of           appealability.                  28        U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent       “a    substantial          showing          of    the    denial         of     a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable         jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,         537    U.S.       322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Hames has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                            We dispense with oral

                                                 2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3